Exhibit 10.26

 

NINTH AMENDMENT TO CREDIT AGREEMENT

 

This NINTH AMENDMENT TO CREDIT AGREEMENT (this “Ninth Amendment”) is made and
entered into effective as of July 29, 2004, between CONTANGO OIL AND GAS
COMPANY, a Delaware corporation, (the “Borrower”), and GUARANTY BANK, FSB, a
federal savings bank (the “Lender”).

 

W I T N E S S E T H

 

WHEREAS, the above named parties did execute and exchange counterparts of that
certain Credit Agreement dated June 29, 2001, as amended by First Amendment to
Credit Agreement dated January 8, 2002, Second Amendment to Credit Agreement
dated February 13, 2002, Third Amendment to Credit Agreement dated April 26,
2002, Fourth Amendment to Credit Agreement dated September 9, 2002, Letter
Amendment to Credit Agreement dated January 7, 2003, Fifth Amendment to Credit
Agreement dated June 1, 2003, Sixth Amendment to Credit Agreement dated
September 1, 2003, Seventh Amendment to Credit Agreement dated December 31,
2003, and Eighth Amendment to Credit Agreement dated February 13, 2004 (the
“Agreement”), to which reference is here made for all purposes;

 

WHEREAS, the parties subject to and bound by the Agreement are desirous of
amending the Agreement in the particulars hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
parties to the Agreement, as set forth therein, and the mutual covenants and
agreements of the parties hereto, as set forth in this Ninth Amendment, the
parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS

 

1.01 Terms Defined Above. As used herein, each of the terms “Agreement,”
“Borrower,” “Lender” and “Ninth Amendment” shall have the meaning assigned to
such term hereinabove.

 

1.02 Terms Defined in Agreement. As used herein, each term defined in the
Agreement shall have the meaning assigned thereto in the Agreement, unless
expressly provided herein to the contrary.

 

1.03 References. References in this Ninth Amendment to Article or Section
numbers shall be to Articles and Sections of this Ninth Amendment, unless
expressly stated herein to the contrary. References in this Ninth Amendment to
“hereby,” “herein,” hereinafter,” hereinabove,” “hereinbelow,” “hereof,” and
“hereunder” shall be to this Ninth Amendment in its entirety and not only to the
particular Article or Section in which such reference appears.

 

1.04 Articles and Sections. This Ninth Amendment, for convenience only, has been
divided into Articles and Sections and it is understood that the rights, powers,



--------------------------------------------------------------------------------

privileges, duties, and other legal relations of the parties hereto shall be
determined from this Ninth Amendment as an entirety and without regard to such
division into Articles and Sections and without regard to headings prefixed to
such Articles and Sections.

 

1.05 Number and Gender. Whenever the context requires, reference herein made to
the single number shall be understood to include the plural and likewise the
plural shall be understood to include the singular. Words denoting sex shall be
construed to include the masculine, feminine, and neuter, when such construction
is appropriate, and specific enumeration shall not exclude the general, but
shall be construed as cumulative. Definitions of terms defined in the singular
and plural shall be equally applicable to the plural or singular, as the case
may be.

 

ARTICLE II

AMENDMENTS

 

The Borrower and the Lender hereby amend the Agreement in the following
particulars:

 

2.01 Amendment of Section 2.1A (a). Section 2.1A(a) of the Agreement is amended
to change the final payment date to October 1, 2004.

 

ARTICLE III

CONDITIONS

 

The obligation of the Lender to amend the Agreement as provided herein is
subject to the fulfillment of the following conditions precedent:

 

3.01 Receipt of Documents. The Lender shall have received, reviewed, and
approved the following documents and other items, appropriately executed when
necessary and in form and substance satisfactory to the Lender:

 

  (a) multiple counterparts of this Ninth Amendment as requested by the Lender;
and

 

  (b) such other agreements, documents, items, instruments, opinions,
certificates, waivers, consents, and evidence as the Lender may reasonably
request.

 

3.02 Accuracy of Representations and Warranties. The representations and
warranties contained in Article IV of the Agreement and this Ninth Amendment
shall be true and correct.

 

3.03 Matters Satisfactory to Lender. All matters incident to the consummation of
the transactions contemplated hereby shall be satisfactory to the Lender.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

The Borrower hereby expressly re-makes, in favor of the Lender, all of the
representations and warranties set forth in Article IV of the Agreement, and
represents and warrants that all such representations and warranties remain true
and unbreached.

 

ARTICLE V

RATIFICATION

 

Each of the parties hereto does hereby adopt, ratify, and confirm the Agreement
and the other Loan Documents, in all things in accordance with the terms and
provisions thereof, as amended by this Ninth Amendment.

 

ARTICLE VI

MISCELLANEOUS

 

6.01 Scope of Amendment. The scope of this Ninth Amendment is expressly limited
to the matters addressed herein and this Ninth Amendment shall not operate as a
waiver of any past, present, or future breach, Default, or Event of Default
under the Agreement. except to the extent, if any, that any such breach,
Default, or Event of Default is remedied by the effect of this Ninth Amendment.

 

6.02 Agreement as Amended. All references to the Agreement in any document
heretofore or hereafter executed in connection with the transactions
contemplated in the Agreement shall be deemed to refer to the Agreement as
amended by this Ninth Amendment.

 

6.03 Parties in Interest. All provisions of this Ninth Amendment shall be
binding upon and shall inure to the benefit of the Borrower, the Lender and
their respective successors and assigns.

 

6.04 Rights of Third Parties. All provisions herein are imposed solely and
exclusively for the benefit of the Lender and the Borrower, and no other Person
shall have standing to require satisfaction of such provisions in accordance
with their terms and any or all of such provisions may be freely waived in whole
or in part by the Lender at any time if in its sole discretion it deems it
advisable to do so.

 

6.05 ENTIRE AGREEMENT. THIS NINTH AMENDMENT CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT HEREOF AND SUPERSEDES ANY
PRIOR AGREEMENT, WHETHER WRITTEN OR ORAL, BETWEEN SUCH PARTIES REGARDING THE
SUBJECT HEREOF. FURTHERMORE IN THIS REGARD, THIS NINTH AMENDMENT, THE AGREEMENT,
THE NOTES, THE SECURITY INSTRUMENTS, AND THE OTHER WRITTEN DOCUMENTS REFERRED TO
IN THE AGREEMENT OR EXECUTED IN CONNECTION WITH OR AS SECURITY FOR THE NOTES
REPRESENT, COLLECTIVELY, THE FINAL AGREEMENT AMONG THE PARTIES THERETO AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

3



--------------------------------------------------------------------------------

6.06 GOVERNING LAW. THIS NINTH AMENDMENT, THE AGREEMENT AND THE NOTES SHALL BE
DEEMED TO BE CONTRACTS MADE UNDER AND SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF TEXAS. THE PARTIES ACKNOWLEDGE AND AGREE
THAT THIS AGREEMENT AND THE NOTES AND THE TRANSACTIONS CONTEMPLATED HEREBY BEAR
A NORMAL, REASONABLE, AND SUBSTANTIAL RELATIONSHIP TO THE STATE OF TEXAS.

 

6.07 JURISDICTION AND VENUE. ALL ACTIONS OR PROCEEDINGS WITH RESPECT TO, ARISING
DIRECTLY OR INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO, OR FROM THIS
NINTH AMENDMENT, THE AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE LITIGATED IN
COURTS HAVING SITUS IN HARRIS COUNTY, TEXAS. EACH OF THE BORROWER AND THE LENDER
HEREBY SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE, OR FEDERAL COURT LOCATED
IN HARRIS COUNTY, TEXAS, AND HEREBY WAIVES ANY RIGHTS IT MAY HAVE TO TRANSFER OR
CHANGE THE JURISDICTION OR VENUE OF ANY LITIGATION BROUGHT AGAINST IT BY THE
BORROWER OR THE LENDER IN ACCORDANCE WITH THIS SECTION.

 

IN WITNESS WHEREOF, this Ninth Amendment to Credit Agreement is executed
effective the date first hereinabove written.

 

BORROWER CONTANGO OIL AND GAS COMPANY By:  

/s/ WILLIAM H. GIBBONS

--------------------------------------------------------------------------------

    William H. Gibbons     Vice President and Treasurer LENDER GUARANTY BANK,
FSB By:  

/s/ RICHARD E. MENCHACA

--------------------------------------------------------------------------------

    Richard E. Menchaca     Senior Vice President

 

4